Citation Nr: 1534976	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-35 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for ankylosis of the left middle finger, residuals of fracture, degenerative joint disease (DJD) of the third mid interphalangeal joint and distal interphalangeal joint (hereinafter a "left middle finger disability").

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for angina syndrome, inferior wall fixed lesion, septal ischemia, atherosclerotic heart disease (hereinafter a "cardiovascular disability").  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a left hand injury.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder dislocation as secondary to positional vertigo.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for DJD of the left wrist as secondary to service-connected left middle finger.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for generalized anxiety with depressive features, to include as due to anesthesia and medications during in-service hospitalization.

7.  Whether new and material evidence has been received to reopen a claim for entitlement service connection for a left index finger disability.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for positional vertigo.

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for varicose veins under the tongue, to include as due to anesthesia and medications during in-service hospitalization.  

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a hematological disability, to include as due to anesthesia and medications during in-service hospitalization.  

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dermatological disability.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San, Juan, the Commonwealth of Puerto Rico.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2012 rating decision, the RO continued the Veteran's 10 percent evaluation for his service-connected left middle finger disability.  The Veteran submitted an April 2012 statement in which he expressed disagreement with the RO's decision to deny a higher evaluation.  As this statement was submitted within one year of the March 2012 rating decision, the Board construes this statement as a timely notice of disagreement.  38 U.S.C.A. § 7105(b) (West 2014).  Therefore, the Veteran is entitled to be furnished a statement of the case (SOC) which addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of a SOC.

With regard to the new and material evidence claims on appeal (cardiovascular disability; residuals of a left hand injury; right shoulder dislocation; DJD of the left wrist; generalized anxiety with depressive features; left index finger disability; varicose veins under the tongue; hematological disability; and dermatological disability), the Veteran submitted an August 2010 statement in which he requested a Travel Board hearing before a Veterans Law Judge (VLJ).  The record does not reflect that the RO scheduled the Veteran's hearing.  Furthermore, the record does not reflect that the Veteran has withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time, and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should furnish a SOC to the Veteran addressing the issue of entitlement to an evaluation in excess of 10 percent for service-connected left middle finger disability.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal of this issue from the March 2012 rating decision.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

2.  The AOJ should schedule the Veteran for a Travel Board hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.  Please place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




